Benedict, J.
The receipt given by those in charge of the steamboat at the time of the shipment of tho cotton does not amount to a bill of lading. It states no contract for the transportation of the cotton. It mentions no place on the route of the steam-boat, or on the line of the railroad connecting at Hudson, for delivery of the cotton, and contains no language from which to infer a contract on the part of the owners of the steam-boat to transport the cotton beyond Hudson, the place of the steam-boat’s destination. Nor can such a contract be inferred from the fact that the steam-boat made a connection at Hudson with a railroad running thence through Rinderhook, and received this cotton, marked, “Canoe Cotton Mills, Yalatie, N. Y.,” with knowledge that it was intended to go by the railroad from Hudson to Rinderhook, and that upon its delivery there freight was to be paid for the whole transportation from New York to Rinderhook, which freight would be divided between the railroad and the steamboat, in accordance with an understanding between them.
A special contract to extend the liability of the steam-boat to the transportation and delivery of the cotton by a railroad, and at a place *510beyond the place of the boat’s destination, cartnot be inferred from the facts proved in this case. Clear and satisfactory evidence of such a contract is required by the law, (Myrick v. Michigan Cent. R. Co. 107 U. S. 102; S. C. 1 Sup. Ct. Rep. 425;) and certainly without such an agreement no lien upon the steam-boat was created by the act of the railroad in delivering the cotton to the Canoe Cotton Mills at Ein-derhook without the shipper’s order, when a receipt containing the words, “To order; notify Canoe Cotton Mills, Yalatie, N. Y,” as well as the words, “Account of Tolar, Hart & Co.,” had been given at the time of the shipment of the goods.
The libel is accordingly dismissed, without considering the other points made in behalf of the claimant, upon the ground that when the steam-boat delivered the cotton to the railroad at Hudson the duty attaching to the steam-boat as carrier was discharged.